Citation Nr: 0634105	
Decision Date: 11/03/06    Archive Date: 11/16/06

DOCKET NO.  03-11 039	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a compensable evaluation for the residuals of 
acute osteomyelitis of the left ilium, on appeal from an 
initial grant of service connection.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The veteran served on active duty from October 1961 to 
February 1966.  

This matter is on appeal to the Board of Veterans' Appeals 
(Board) from a February 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO), in 
Detroit, Michigan.  In December 2003, the veteran appeared 
before the undersigned Veterans Law Judge and provided 
testimony in support of his claim.  A transcript of that 
hearing was prepared and has been included in the claims 
folder for review.  The Board remanded the claim in June 2004 
to the RO via the Appeals Management Center (AMC).  The claim 
has since been returned to the Board.  

The appeal is once again REMANDED to the AMC in Washington, 
DC.  VA will notify the appellant if further action is 
required.


REMAND

As noted above, this claim has once before been reviewed by 
the Board.  In that instance, the veteran had appealed the 
RO's denial of entitlement to service connection for 
degenerative changes of the lumbar spine and entitlement to a 
compensable evaluation for the residuals of osteomyelitis of 
the left ilium.  Upon reviewing the evidence, the Board 
granted the veteran's request for service connection for a 
lower back disability.  That allowance was referred back to 
the RO/AMC for the assignment of a disability evaluation.

With respect to the issue involving osteomyelitis, the 
veteran had appealed the issuance of a noncompensable 
evaluation.  He had insinuated that at the very least, this 
disability should have been assigned a 10 percent rating in 
accordance with the diagnostic criteria used to evaluate the 
residual of osteomyelitis.  The Board concluded that it did 
not have enough data on this issue and it remanded the claim 
to the AMC for the purpose of obtaining additional medical 
information.  The Board also requested that the AMC review 
the record and inferred that any errors in the claim be 
rectified before the claim was returned to the Board.  It is 
noted that if the claim was not resolved in the veteran's 
favor, the Board retained jurisdiction of the issue involving 
entitlement to a compensable evaluation for the residuals of 
osteomyelitis.  

In June 2004, the AMC granted a 40 percent disability 
evaluation for the veteran's lower back disability.  The AMC 
classified the back disorder as "fracture transverse process 
at L1-L3 with degenerative changes of the lumbar spine".  
The claim was then sent to the Biloxi VA Medical Center 
(VAMC) where the veteran was examined by a clinical 
physician's assistant.  She reported that she had reviewed 
the veteran's complete claims folder and then provided an 
evaluation of the veteran.  Her report was co-signed by a 
medical doctor who did not indicate that they had reviewed 
the veteran's claims folder.  

The physician's assistant noted in her report that an error 
had occurred by the Board when the Board asked for 
information regarding the veteran's left hip.  She stated 
that the previous bout of osteomyelitis had not affected the 
actual left hip and left hip joint, but had instead affected 
the sacroiliac joint.  She reported that there had been 
partial fusion or post-traumatic changes of the left 
sacroiliac joint.  However, she states that it was difficult 
to assess the sacroiliac joint separately from the lumbar 
spine.  The results of this examination were forwarded to the 
AMC.

The AMC then issued a Supplemental Statement of the Case 
(SSOC) in August 2005.  In the discussion portion of the 
SSOC, the AMC stated:

	. . . You are service-connected for 
degenerative changes of the lumbar spine 
at 40 percent.  We are administratively 
closing out the separate diagnostic code 
for your acute osteomyelitis with 
surgical debridement, left ilium.  The 
regulations required that this condition 
be rated on disturbance of lumbar spine 
functions.  Since you are currently 40 
percent disabled for your lumbar spine 
disability, we find no increased 
evaluation is warranted.  This will not 
change your overall combined evaluation.  

As reported, the AMC informed the veteran of this implied 
severance of service connection through the issuance of the 
August 2005 SSOC.  This was done even though 38 C.F.R. Part 
4, Diagnostic Code 5000 (2006) specifically states that a 10 
percent disability evaluation will be assigned for inactive 
osteomyelitis.  [38 C.F.R. § 4.31 (2006) is not for 
application in this instance.]  The AMC also, through its 
action, in essence negated the Board's jurisdiction over the 
issue.

Instead of administratively severing this condition, the AMC 
should have, at the minimum, assigned a 10 percent evaluation 
in accordance with 38 C.F.R. Part 4, Diagnostic Code 5000 
(2006).  The AMC could have concluded, based on the 
information provided by the physician's assistant, that other 
diagnostic criteria was not applicable, but it still was 
required to award the minimum rating in accordance with the 
laws and regulations.  It was also required to correct the 
appealed rating decision in which the RO failed to correctly 
award the minimum evaluation.  The AMC was also required to 
recognize the jurisdiction of the Board and that it, as a 
subordinate unit of the VA, could not administratively sever 
that jurisdiction.  

Service connection will be severed only where evidence 
establishes that a previous grant of service connection was 
clearly and unmistakably erroneous (the burden of proof being 
upon the Government).  When severance of service connection 
is considered warranted, a rating proposing severance will be 
prepared setting forth all material facts and reasons.  The 
claimant will be notified at his or her latest address of 
record of the contemplated action and furnished detailed 
reasons therefore and will be given 60 days for the 
presentation of additional evidence to show that service 
connection should be maintained.  See 38 C.F.R. § 3.105 (d) 
(2006).  In this instance, the veteran had a disability for 
which a rating was required.  It did not matter that medical 
personnel had opined that the condition could not be 
separately rated from another service-connected disability.  
If the AMC wished to discontinue the separate rating for the 
residuals of osteomyelitis, it had a duty to properly sever 
service connection in accordance with 38 C.F.R. § 3.105 
(2006).  It could not, as it did in this instance, 
"administratively" sever service connection and the Board's 
jurisdiction over the issue.

Additionally, because the VA examiner in May 2005 did not 
specifically answer all of the questions put before her, and 
that information is necessary for proper adjudication of the 
veteran's claim, the Board finds that a Stegall [v. West, 11 
Vet. App. 268 (1998)] violation has occurred.  In Stegall, 11 
Vet. App. 268 (1998), the United States Court of Appeals for 
Veterans Claims (Court) held that a remand by the Board 
confers on a claimant, as a matter of law, the right to 
compliance with the remand orders, and that the Secretary of 
Veterans Affairs has a concomitant duty to ensure compliance 
with the terms of the remand.  As the AMC did not follow the 
instructions given to it by the Board, the claim must be 
returned to the AMC for compliance with the previous Remand.

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED for the following action:

1.  The AMC should return the claim to 
the Biloxi VAMC where the veteran should 
be scheduled for another physical 
examination for the purpose of 
determining the severity of any residuals 
of osteomyelitis of the left ilium that 
the veteran may now be experiencing.  The 
examination should be conducted by a 
medical doctor.  The examination may not 
be accomplished by the physician's 
assistant who examined the veteran in May 
2005.  The examiner should be asked to 
comment on the following questions:

a.  Is the veteran now suffering from an 
active osteomyelitis infection of the 
left ilium?  If so, please describe the 
treatment the veteran is receiving for 
this condition.

b.  If the veteran is not suffering from 
active osteomyelitis, the examiner should 
specifically state this.  He/she should 
further comment on whether the veteran 
has suffered from an active infection of 
osteomyelitis within the past five years?

c.  The examiner should specifically note 
what body part the osteomyelitis 
affected.  The examiner in May 2005 
reported that the osteomyelitis had 
affected the sacroiliac joint.  If the 
examiner agrees with this assessment, 
he/she should specifically note as such 
in the examination report.  The examiner 
should further provide an opinion as to 
whether the osteomyelitis has affected 
the left hip joint, and whether the 
affected sacroiliac joint (and the lack 
of movement thereof) has had any impact 
upon the left hip joint.  

d.  The examiner should express an 
opinion as to whether the veteran now 
suffers from degenerative changes and/or 
ankylosis of the sacroiliac joint.  
Additionally, the examiner should express 
an opinion as to whether it is possible 
for range of motion testing can be 
accomplished with respect to the 
sacroiliac joint.  If such testing cannot 
be accomplished, the examiner should note 
it in the examination report.  

e.  The examiner should comment on 
whether the affected sacroiliac joint has 
had a functional effect upon the veteran 
in accordance with DeLuca v. Brown, 8 
Vet. App. 202 (1995).  If it is 
impossible to determine if any such 
functional loss has occurred, the 
examiner should state as such.  

The claims folder and this Remand must be 
made available to the examiner for review 
prior to the examination.  The results 
proffered by the examiner must reference 
the complete claims folders and any 
inconsistent past diagnoses given.  If 
these matters cannot be medically 
determined without resort to mere 
conjuncture, this should be commented on 
by the examiner in the report.  It is 
requested that the results of the 
examination be typed and included in the 
claims folder for review.

2.  The AMC should review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
report of examination.  If the requested 
report does not include fully detailed 
descriptions of pathology and all test 
reports, special studies or adequate 
responses to the specific opinions 
requested, the report must be returned 
for corrective action.  38 C.F.R. § 4.2 
(2006); see also Stegall v. West, 11 Vet. 
App. 268 (1998).

3.  The AMC should then adjudicate the 
issue on appeal.  The AMC must make a 
determination as to whether the RO 
possibly committed error when it failed 
to assign a compensable evaluation in 
accordance with 38 C.F.R. Part 4, 
Diagnostic Criteria 5000 (2006), and if 
such a determination is made, the AMC 
should adjust the veteran's rating 
accordingly.  The AMC must also make a 
determination as to whether a separate 
disability evaluation should be assigned 
for any additional residuals the veteran 
may now have as a result of his left 
ilium osteomyelitis.  The AMC is hereby 
put on notice that the Board has retained 
jurisdiction of the appealed issue 
despite implications previously made by 
the AMC, and that the AMC must issue 
corrections with respect to its 
administrative severance of service 
connection.  The veteran and his 
representative must be apprised of all 
action being accomplished by the AMC in 
relationship to the veteran's claim.

If the benefits sought on appeal remain 
denied, the appellant and the appellant's 
representative should be provided a 
separate rating decision and a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.    Thereafter, the 
case will be returned to the Board, if in 
order.  

The Board intimates no opinion as to the ultimate outcome of 
this case.  The appellant need take no action unless 
otherwise notified.

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both), which may be 
dispositive of the appeal.  Therefore, the veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2006) 
failure to cooperate by attending the requested VA 
examination may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006
).


